 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of April
10, 2014 by and between OSL Holdings, Inc., a Nevada corporation (the
“Company”), and Robert Rothenberg (“Executive”).

 

RECITALS

 

The Company is in the business of developing and acquiring business units with
the purpose of entering the legal medical and recreational cannabis market,
operate real-time loyalty rewards and transact with buyers in multiple channels
(the “Business”) in North America (the “Territory”). The Company desires to
employ Executive, and the Executive desires to accept such employment, on the
terms and subject to the conditions set forth in this Agreement.

 

In consideration of the mutual promises set forth in this Agreement the parties
hereto agree as follows:

 

ARTICLE I

Term of Employment

 

1.01 Subject to the provisions of Article V, and upon the terms and subject to
the conditions set forth in this Agreement, the Company will employ Executive
for the period beginning on April 11, 2014 (the “Commencement Date”) and ending
on April 11, 2015 (the “Initial Term”). The Initial Term shall be automatically
renewed for up to two (2) successive consecutive one (1) year periods (each, a
“Renewal Term” and the Initial Term and Renewal Term are collectively referred
to as the “term of employment”) thereafter unless either party sends notice to
the other party, not more than 270 days and not less than 90 days before the end
of the then-existing term of employment, of such party’s desire to terminate the
Agreement at the end of the then-existing term, in which case this Agreement
will terminate at the end of the then-existing term. The parties understand and
acknowledge that if Executive remains employed by the Company after the end of
the last Renewal Term, then such employment shall be “at-will” unless this
Agreement is extended, or different terms are established, by the parties in
writing.

 

______ CompanyPage 1 of 12Executive ______    

 

 

ARTICLE II

Duties

 

2.01(a) During the term of employment, Executive will:

 

(i) Promote the interests, within the scope of his duties, of the Company and
devote such working time as is required for the Company’s business and affairs;

 

(ii) Serve as President & Chief Executive Officer of the Company, reporting
directly to the Board; and

 

(iii) Perform the duties and services consistent with the title and function of
such office, including without limitation, those, if any, set forth in the
Bylaws of the Company or as specifically set forth from time to time by the
Company’s Board of Directors (the “Board”).

 

(b) Notwithstanding anything contained herein to the contrary, the Executive has
the right to engage in any business or activity outside of the Company that is
non-competitive with the actual business of Company, even if such outside
business or activity involves companies or individuals who have a current,
former, or contemplated business relationship with the Company, provided such
business or activity engaged in does not affect the Executive’s performance of
his duties as an employee of the Company.

 

ARTICLE III

Base Compensation

 

3.01 Salary. The Company will compensate Executive for the duties performed by
him hereunder by payment of a base salary at the rate of Three Hundred Thousand
Dollars ($300,000.00) per annum (the “Base”), payable in equal semi-monthly
installments, subject to customary withholding for federal, state, and local
taxes and other normal and customary withholding items.

 

At any time during his employment, Executive may convert any or all of the funds
owed to him into common shares of the Company at a 70% discount to the average
closing price for the previous five days of trading on the OTCQB.

 

3.02 Stock. The Company will also compensate Executive for the duties performed
by him hereunder by payment of Twenty Million (20,000,000) shares of the
Company’s common stock on the Commencement Date. In addition, Executive will
receive One Hundred Thousand (100,000) shares of the Company’s common stock
monthly.

 

______ CompanyPage 2 of 12Executive ______    

 

 

3.03 Bonus. In addition to the Base, the Company may pay to the Executive a
bonus (the “Bonus”) in cash or securities of any amounts deemed reasonable and
appropriate by the Company’s Board of Directors based on the quality and nature
of the Executive’s services and the performance of the Company during such year.

 

ARTICLE IV

Reimbursement and Employment Benefits

 

4.01 Health and Other Medical. Executive shall be eligible to participate in all
health, medical, dental, and life insurance employee benefits as are available
from time to time to other key executive employees (and their families) of the
Company.

 

4.02 Vacation. Executive shall be entitled to four (4) weeks of vacation and
five (5) personal days per year, to be taken in such amounts and at such times
as shall be mutually convenient for Executive and the Company. Any time not
taken by Executive in one year shall be forfeited and not carried forward to
subsequent years. Executive shall not be entitled to be reimbursed for any
unused vacation or personal time, except as may be required under law.

 

4.03 Reimbursable Expenses. The Company shall in accordance with its standard
policies in effect from time to time reimburse Executive for all reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of the Company provided that Executive submits all substantiation of such
expenses to the Company on a timely basis in accordance with such standard
policies and further provided that Executive receives prior approval for all
individual expenditures in excess of $1,000.

 

4.04 Savings Plan. Executive will be eligible to enroll and participate, and be
immediately vested, in, all Company savings and retirement plans, including any
401(k) plans, as are available from time to time to other key executive
employees.

  

______ CompanyPage 3 of 12Executive ______    

 

 

ARTICLE V

Termination

 

5.01 General Provisions. Except as otherwise provided in this Article V, at such
time as Executive’s employment is terminated by the Executive or the Company,
any and all of the Company’s obligations under this Agreement shall terminate,
including the issuance of any undistributed shares pursuant to section 3.02,
other than the Company’s obligation to pay Executive, within thirty (30) days of
Executive’s termination of employment, the full amount of any unpaid Base and
accrued but unpaid benefits, including any vacation pay, earned by Executive
pursuant to this Agreement through and including the date of termination and to
observe the terms and conditions of any plan or benefit arrangement which, by
its terms, survives such termination of Executive’s employment. The payments to
be made under this Section 5.01 shall be made to Executive, or in the event of
Executive’s death, to such beneficiary as Executive may designate in writing to
the Company for that purpose, or if Executive has not so designated, then to the
spouse of Executive, or if none is surviving, then to the personal
representative of the estate of Executive. Notwithstanding the foregoing,
termination of employment shall not affect the obligations of Executive under
Article VI hereof that, pursuant to the express provisions of this Agreement,
continue in full force and effect. Upon termination of employment with the
Company for any reason, Executive shall promptly deliver to the Company all
Company property including without limitation all writings, records, data,
memoranda, contracts, orders, sales literature, price lists, client lists, data
processing materials, and other documents, whether or not obtained from the
Company or any affiliate, which pertain to or were used by Executive in
connection with his employment by the Company or which pertain to any affiliate,
including, but not limited to, confidential information, as well as any
computers or other furniture, fixtures or equipment which were purchased by the
Company for Executive or otherwise in Executive’s possession or control.

 

5.02 Automatic Termination. This Agreement shall be automatically terminated
upon the first to occur of the following (a) the expiration of this Agreement in
accordance with Section 1.01 hereof, (b) the Company’s termination pursuant to
section 5.03, (c) the Executive’s termination pursuant to section 5.04 or (d)
the Executive’s death.

 

5.03 By the Company. This Agreement may be terminated by the Company upon
written notice to the Executive upon the first to occur of the following:

 

(a) Disability. Upon the Executive’s Disability (as defined herein). The term
“Disability” shall mean, in the sole determination of the Company’s Board, whose
determination shall be final and binding, the reasonable likelihood that the
Executive will be unable to perform his duties and responsibilities to the
Company by reason of a physical or mental disability or infirmity for either:
(i) a continuous period of four months; or (ii) 180 days during any consecutive
twelve (12) month period.

 

(b) For Convenience. Commencing at any time after January 1, 2016, upon ninety
(90) days’ written notice by the Company, for any reason or no reason.

 

______ CompanyPage 4 of 12Executive ______    

 

 

(c) Cause. Upon the Executive’s commission of Cause (as defined herein). The
term “Cause” shall mean the following:

 

(i) Any violation by Executive of any material provision of this Agreement
(including without limitation any violation of any provision of Sections 6.01,
6.02 or 6.03 hereof any and all of which are material in all respects), upon
notice of same by the Company describing in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(b)(i), which
breach, if capable of being cured, has not been cured to the Company’s sole and
absolute satisfaction within 30 days after such notice (except for breaches of
any provisions of sections 6.01, 6.02 or 6.03 which are not subject to cure or
any notice);

 

(ii) Embezzlement by Executive of funds or property of the Company;

 

(iii) Habitual absenteeism, bad faith, fraud, refusal to perform his duties,
gross negligence or willful misconduct on the part of Executive in the
performance of his duties as an employee of the Company, provided that the
Company has given written notice of and an opportunity of not less than 30 days
to cure such breach, which notice describes in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03(b)(iii),
provided that no such notice or opportunity needs to be given if (x) in the
judgment of the Company’s Board of Directors, such conduct is habitual or would
unnecessarily or unreasonably expose the Company to undue risk or harm or (y)
one previous notice had already been given under this section or under Section
5.03(b) (i) above; or

 

(iv) A felonious act, conviction, or plea of nolo contendere of Executive under
the laws of the United States or any state (except for any conviction or plea
based on a vicarious liability theory and not the actual conduct of the
Executive).

 

(v) Failure of the Executive to perform assigned duties adequately, as
determined by the affirmative vote of a majority of the Board of Directors.

 

5.04 By the Executive. This Agreement may be terminated by the Executive with
written notice to the Company upon the first to occur of the following:

 

(a) Change in Control. Upon a “Change in Control” (as defined herein) of the
Company (unless Executive is offered a position in the buying or succeeding
owner with equal or better economic terms as this Agreement). The term “Change
in Control” shall be deemed to have occurred at such time as (i) any person or
entity (or person or entities which are affiliated or acting as a group or
otherwise in concert) is or becomes the beneficial owner, directly or
indirectly, of securities

 

______ CompanyPage 5 of 12Executive ______    

 

 

representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company (other than stockholders which
own greater than fifty percent (50%) of the stock of the Company as of the
effective date of this Agreement); (ii) the members of the Company approve any
merger or consolidation as a result of which its membership interests shall be
changed, converted, or exchanged (other than a merger with a wholly-owned
subsidiary of the Company) or any liquidation of the Company or any sale or
other disposition of all or substantially all of the assets or earning power of
the Company; or (iii) the members of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were members of the Company immediately before the effective date of the
merger or consolidation shall have beneficial ownership of less than 50% of the
combined voting power for election of directors or the equivalent of the
surviving corporation following the effective date of such merger or
consolidation; provided, however, that no Change in Control shall be deemed to
have occurred as a result of the sale or transfer of membership interests of the
Company to an employee benefit plan sponsored by the Company or an affiliate
thereof or if the new employer offers to employ the Executive on substantially
the same terms and conditions as set forth in this Agreement (except that the
Base shall not be reduced below the then-existing Base).

 

(b) Constructive Termination Upon the occurrence of a “Constructive Termination”
(as defined herein) by the Company. The term “Constructive Termination” shall
mean any of the following: any breach by the Company of any material provision
of this Agreement, including, without limitation, the assignment to the
Executive of duties inconsistent with his position specified in Section 2.01
hereof or any breach by the Company of such Section, which is not cured within
sixty (60) days after written notice of same by Executive, describing in detail
the breach asserted and stating that it constitutes notice pursuant to this
Section 5.04.

 

(c) Voluntary Termination Executive’s resignation for reasons other than as
specified in Section 5.04(a) and (b).

 

5.05 Consequences of Termination Upon any termination of Executive’s employment
with the Company, except for a termination by the Company for Cause as provided
in Section 5.03(c) hereof or for a termination by the Executive pursuant to
Section 5.04(c) hereof, the Executive shall be entitled to: (a) a payment equal
two (2) years of the Base salary (the “Severance”); (b) the issuance of any
undistributed shares pursuant to section 3.02, and (c) retain the benefits set
forth in Article IV for six (6) months. The Severance shall be paid, at
Company’s option, either (x) in a lump sum upon termination with such payments
discounted by the U.S. Treasury rate most closely comparable to the applicable
time period

 

______ CompanyPage 6 of 12Executive ______    

 

 

left in the Agreement or (y) as and when normal payroll payments are made.
Executive expressly acknowledges and agrees that the payment of Severance to
Executive hereunder shall be liquidated damages for and in full satisfaction of
any and all claims Executive may have relating to or arising out of Executive’s
employment or termination of Executive’s employment by the Company or relating
to or arising out of this Agreement and the termination thereof, including,
without limitation, those causes of action arising under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. §621 et seq., Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Americans
with Disabilities Act of 1990, as amended, 42 U.S.C. §12101 et seq. , the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et seq., the Civil
Rights Act of April 9, 1866.1 42 U.S.C. §1981 et seq., the National Labor
Management Relations Act, 29 U.S.C. §141 et seq., the Occupational Safety and
Health Act, 29 U.S.C. §651 et seq., and the Family Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. Notwithstanding the foregoing, Executive’s right to receive
Severance Pay is contingent upon Executive not violating any of his on-going
obligations under this Agreement.

 

5.06 Representations. Executive represents, warrants, and covenants to Company
that (a) there is no other agreement or relationship which is binding on him
which prevents him from entering into or fully performing under the terms hereof
and (b) the Company may contact any past, present, or future entity with whom he
has a business relationship and inform such entity of the existence of this
Agreement and the terms and conditions set forth herein.

 

ARTICLE VI

Covenants

 

6.01 Competition/Solicitation.

 

(a) During the period in which Executive performs services for the Company and
for a period of twelve (12) months after termination of Executive’s employment
with the Company, regardless of the reason, Executive hereby covenants and
agrees that he shall not, directly or indirectly, except in connection with his
duties hereunder or otherwise for the sole account and benefit of the Company,
whether as a sole proprietor, partner, member, shareholder, employee, director,
officer, guarantor, consultant, independent contractor, or in any other capacity
as principal or agent, or through any person, subsidiary, affiliate, or employee
acting as nominee or agent, except with the consent of the Company:

 

(i) Conduct or engage in, or be interested in or associated with, any person or
entity in California, Colorado, Nevada, Rhode Island, Washington and Oregon;

 

______ CompanyPage 7 of 12Executive ______    

 

 

(ii) Solicit, attempt to solicit, or accept business from, or cause to be
solicited or have business accepted from, any then-current customers of Company,
any persons or entities who were customers of the Company within the 180 days
preceding the Termination Date, or any prospective customers of the Company for
whom bids were being prepared or had been submitted as of the Termination Date;
or

 

(iii) Induce, or attempt to induce, hire or attempt to hire, or cause to be
induced or hired, any employee of the Company, or persons who were employees of
the Company within the 180 days preceding the Termination Date, to leave or
terminate his or her employment with the Company, or hire or engage as an
independent contractor any such employee of the Company.

 

(b) Notwithstanding the foregoing, Executive shall not be prevented from (i)
investing in or owning up to five percent (5%) of the outstanding stock of any
corporation engaged in any business provided that such shares are regularly
traded on a national securities exchange or in any over-the-counter market or
(ii) retaining any shares of stock in any corporation which Executive owned
before the date of his employment with the Company.

 

6.02 Confidential Information. Executive acknowledges that in his employment he
is or will be making use of, acquiring, or adding to the Company’s confidential
information which includes, but is not limited to, memoranda and other materials
or records of a proprietary nature; technical information regarding the
operations of the Company; and records and policy matters relating to finance,
personnel, market research, strategic planning, current and potential customers,
lease arrangements, service contracts, management, and operations. Therefore, to
protect the Company’s confidential information and to protect other employees
who depend on the Company for regular employment, Executive agrees that he will
not in any way use any of said confidential information except in connection
with his employment by the Company, and except in connection with the business
of the Company he will not copy, reproduce, or take with him the original or any
copies of said confidential information and will not directly or indirectly
divulge any of said confidential information to anyone without the prior written
consent of the Company.

 

6.03 Inventions. All discoveries, designs, improvements, ideas, and inventions,
whether patentable or not, relating to (or suggested by or resulting from)
products, services, or other technology of the Company or any Affiliate or
relating to (or suggested by or resulting from) methods or processes used or
usable in connection with the business of the Company or any Affiliate that may
be conceived, developed, or made by Executive during employment with the Company

 

______ CompanyPage 8 of 12Executive ______    

 

 

(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of the Company or an Affiliate. Executive
shall immediately disclose to the Company all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary to perfect the property rights of the Company or any Affiliate
therein. These obligations shall continue beyond the termination of Executive’s
employment with respect to Inventions conceived, developed, or made by Executive
during employment with the Company. The provisions of this Section 6 shall not
apply to any Invention for which no equipment, supplies, facility, or trade
secret information of the Company or any Affiliate is used by Executive and
which is developed entirely on Executive’s own time, unless (a) such Invention
relates (i) to the business of the Company or an Affiliate or (ii) to the actual
or demonstrably anticipated research or development of the Company or an
Affiliate, or (b) such Invention results from work performed by Executive for
the Company.

 

6.04 Non-Disparagement. For a period commencing on the date hereof and
continuing for a period of one year, Executive hereby covenants and agrees that
he shall not, directly or indirectly, defame, disparage, create false
impressions, or otherwise put in a false or bad light the Company, its products
or services, its business, reputation, conduct, practices, past or present
employees, financial condition or otherwise.

 

6.05 Blue Penciling If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope, or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope, or area.

 

6.06 Remedies. Executive acknowledges that any breach by him of the provisions
of this Article VI of this Agreement shall cause irreparable harm to the Company
and that a remedy at law for any breach or attempted breach of Article VI of
this Agreement will be inadequate, and agrees that, notwithstanding section 9.01
hereof, the Company shall be entitled to exercise all remedies available to it,
including specific performance and injunctive and other equitable relief,
without the necessity of posting any bond, in the case of any such breach or
attempted breach.

 

ARTICLE VII

Assignment

 

7.01 This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and shall relieve the Company of its
obligations hereunder if the assignment is pursuant to a Change in Control.
Neither this Agreement nor any rights hereunder shall be assignable by Executive
and any such purported assignment by him shall be void.

 

______ CompanyPage 9 of 12Executive ______    

 

 

ARTICLE VIII

Entire Agreement

 

This Agreement constitutes the entire understanding between the Company and
Executive concerning his employment by the Company or subsidiaries and
supersedes any and all previous agreements between Executive and the Company or
any of its affiliates or subsidiaries concerning such employment, and/or any
compensation, bonuses or incentives. Each party hereto shall pay its own costs
and expenses (including legal fees) except as otherwise expressly provided
herein incurred in connection with the preparation, negotiation, and execution
of this Agreement. This Agreement may not be changed orally, but only in a
written instrument signed by both parties hereto.

 

ARTICLE IX

Applicable Law; Miscellaneous

 

9.01 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. All actions brought to
interpret or enforce this Agreement shall be brought in federal or state courts
located in Rockland County, New York.

 

9.02 Attorneys’ Fees. In addition to all other rights and benefits under this
Agreement, each party agrees to reimburse the other for, and indemnify and hold
harmless such party against, all costs and expenses (including reasonable
attorney’s fees) incurred by such party (whether or not during the term of this
Agreement or otherwise), if and to the extent that such party prevails on or is
otherwise successful on the merits with respect to any action, claim or dispute
relating in any manner to this Agreement or to any termination of this Agreement
or in seeking to obtain or enforce any right or benefit provided by or claimed
under this Agreement, taking into account the relative fault of each of the
parties and any other relevant considerations.

 

9.03 Indemnification of Executive. The Company shall indemnify and hold harmless
Executive to the full extent authorized or permitted by law with respect to any
claim, liability, action, or proceeding instituted or threatened against or
incurred by Executive or his legal representatives and arising in connection
with Executive’s conduct or position at any time as a director, officer,
employee, or agent of the Company or any subsidiary thereof. The Company shall
not change, modify, alter, or in any way limit the existing indemnification and
reimbursement provisions relating to and for the benefit of its directors and
officers without the prior written consent of the Executive, including any
modification or limitation of any directors and officers liability insurance
policy.

 

______ CompanyPage 10 of 12Executive ______    

 

 

9.04 Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a continuing
waiver or a waiver of any similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party hereto which are not set forth expressly in this
Agreement.

 

9.05 Unenforceability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

9.06 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

9.07 Section Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

______ CompanyPage 11 of 12Executive ______    

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OSL Holdings, Inc.     By: /s/ Robert Rothenberg Its: Chief Executive Officer

 



Executive /s/ Robert Rothenberg  

 

______ CompanyPage 12 of 12Executive ______    

 



